                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Lavaughn Antonio Hanton,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:20-cv-00249-FDW
                                      )             3:17-cr-00134-FDW-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 8, 2021 Order.

                                               June 8, 2021
